      CASE 0:20-cv-00908-JRT-TNL Doc. 418 Filed 11/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

BENCHMARK INSURANCE COMPANY,
                                                   Civil No. 20-908 (JRT/TNL)
                               Plaintiff,

v.
                                                  ORDER ADOPTING REPORTS
SUNZ INSURANCE COMPANY, et al.                    AND RECOMMENDATIONS

                              Defendant.


     Anna Tobin, Lawrence M. Shapiro, Mark L. Johnson, X. Kevin Zhao, GREENE
     ESPEL PLLP, 222 South Ninth Street, Suite 2200, for plaintiff.

     Anne M. Lockner, ROBINS KAPLAN LLP, 800 LaSalle Avenue, Suite 2800,
     Minneapolis, MN 55402, Christopher Stephen Carver, Jason Samuel
     Oletsky, AKERMAN LLP, 350 East Las Olas Boulevard, Suite 1900, Ft.
     Lauderdale, FL 33301, for defendants SUNZ Insurance Company, SUNZ
     Insurance Solutions, LLC, United Wisconsin Insurance Company.

     Mitchel Krouse, THE KROUSE LAW FIRM, 9040 Town Center Parkway,
     Lakewood Ranch, FL 34202, Jessica C. Richardson, Kelly P. Magnus, Rolf E.
     Sonnesyn, TOMSCHE, SONNESYN & TOMSCHE, PA, 8401 Golden Valley
     Road, Suite 250, Minneapolis, MN 55427, for defendants Butler America
     Holdings, Inc., Century Employer Organization, LLC, and Payday, Inc.

     Daniel S. McGrath, STEINGART & MCGRATH, PA, 3300 Edinborough Way,
     Suite 601, Edina, MN 55435, for defendants Diverse Staffing, Inc., Employco
     USA, Inc., IS Development Group, LLC, Staff Pro, LLC, Team Company, Inc.,
     Total Staffing Solutions, LLC, and Waste Collection, Inc.

     James Schoeberl, Kadee Jo Anderson, STINSON LLP, 50 South Sixth Street,
     Suite 2600, Minneapolis, MN 55402, for defendant Resourcing Edge I, LLC.
        CASE 0:20-cv-00908-JRT-TNL Doc. 418 Filed 11/23/20 Page 2 of 2




      Based upon the Reports and Recommendations by United States Magistrate Judge

Tony N. Leung dated September 3, 2020 [Docket No. 390] and November 16, 2020

[Docket No. 416], along with all the files and records, and that no objections to the

Recommendations have been filed, IT IS HEREBY ORDERED that:

      Defendants Team Company, Inc., Total Staffing Solutions, LLC, Diverse Staffing Inc.,

Employco USA, Inc., ProStaff Solutions, LLC, Waste Collection, Inc., and Resourcing Edge

I, LLC, having disclaimed any interest or waived any recovery with regard to the

interpleaded funds, ARE DISMISSED FROM THIS ACTION and that said Defendants may

have and recover nothing of the interpleaded funds.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: November 23, 2020                         _____s/John R. Tunheim_____
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                           -2-
